In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 15-1404
VAUGHN NEITA,
                                                 Plaintiff-Appellant,

                                v.

CITY OF CHICAGO,
JANE N. RADDATZ,
MELISSA ULDRYCH, and
CHERIE TRAVIS,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 14 C 1107 — James F. Holderman, Judge.
                    ____________________

     ARGUED JANUARY 7, 2016 — DECIDED JULY 19, 2016
                ____________________

   Before EASTERBROOK, MANION, and SYKES, Circuit Judges.
   SYKES, Circuit Judge. Vaughn Neita was arrested and
charged with multiple counts of animal cruelty and neglect
under Illinois law after surrendering two dogs to Chicago’s
Department of Animal Care and Control. An Illinois judge
found him not guilty on all counts. Neita maintains that the
2                                                     No. 15-1404

officials who arrested and prosecuted him had no basis to do
so; he brought this suit for damages under 42 U.S.C. § 1983
and Illinois law. The district court dismissed Neita’s federal
claims for failure to state a claim and declined to exercise
supplemental jurisdiction over the state-law claims. Because
the allegations in Neita’s complaint are sufficient to state
claims for false arrest and illegal searches in violation of the
Fourth Amendment, we reverse.
                           I. Background
  Neita formerly owned and operated a dog-grooming
business and rescue shelter called A Doggie Business. On
February 14, 2012, he brought two dogs to Chicago’s De-
partment of Animal Care and Control. One of the dogs, Osa,
had become overly aggressive and attacked and killed
another dog in Neita’s care. The other dog, Olive Oil, had
become ill after whelping a litter of puppies.
   When Neita arrived with the dogs, Cherie Travis, an An-
imal Control employee, called the police. Chicago Police
Officers Jane Raddatz and Melissa Uldrych responded to the
call and, after speaking with Travis, arrested Neita. The
officers then searched Neita, his vehicle, and later his busi-
ness premises. The State’s Attorney charged Neita with two
counts of animal cruelty and thirteen counts of violating an
animal owner’s duties under Illinois law. An Illinois judge
found him not guilty on all counts.
  After his acquittal Neita filed this action against Travis,
Officers Raddatz and Uldrych, and the City of Chicago,
among others. 1 The complaint alleged that the individual

1The original complaint also named the Cook County Assistant State’s
Attorney as a defendant and sought indemnification from Cook County.
No. 15-1404                                                        3

defendants were liable under § 1983 for false arrest and
illegal searches in violation of the Fourth Amendment and
under Illinois law for malicious prosecution and intentional
infliction of emotional distress. The complaint also sought
statutory indemnification from the City of Chicago for the
acts of its employees. See 745 ILL. COMP. STAT. 10/9-102. Neita
twice amended his complaint, and the defendants moved to
dismiss each iteration for failure to state a claim. See FED. R.
CIV. P. 12(b)(6).
   The judge granted the motions. He dismissed the first
amended complaint without prejudice, giving Neita an
opportunity to replead. But the second amended complaint
fared no better. The judge dismissed the federal claims with
prejudice, holding that Neita had failed to adequately plead
any constitutional violation and that further amendment
would be futile. The judge then relinquished supplemental
jurisdiction over the remaining state-law claims, dismissing
them without prejudice to refiling in state court. This appeal
followed.
                           II. Discussion
    Our review of a Rule 12(b)(6) dismissal is de novo. Olson
v. Champaign County, 784 F.3d 1093, 1098 (7th Cir. 2015). To
survive a motion to dismiss, a complaint must contain
sufficient factual allegations to state a claim for relief that is
legally sound and plausible on its face. Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)). The federal claims in Neita’s second
amended complaint consist of a false-arrest claim against the

These defendants were dismissed, and that ruling is not challenged on
appeal.
4                                                  No. 15-1404

individual defendants and several illegal-search claims
against Officers Raddatz and Uldrych.
A. False Arrest
    To prevail on a false-arrest claim under § 1983, a plaintiff
must show that there was no probable cause for his arrest.
Thayer v. Chiczewski, 705 F.3d 237, 246 (7th Cir. 2012). Neita’s
claim thus requires us to decide whether he has adequately
pleaded a lack of probable cause.
    An officer has probable cause to arrest if “at the time of
the arrest, the facts and circumstances within the officer’s
knowledge … are sufficient to warrant a prudent person, or
one of reasonable caution, in believing, in the circumstances
shown, that the suspect has committed, is committing, or is
about to commit an offense.” Id. (quoting Gonzalez v. City of
Elgin, 578 F.3d 526, 537 (7th Cir. 2009)). That determination
depends on the elements of the underlying criminal offense.
Stokes v. Bd. of Educ., 599 F.3d 617, 622 (7th Cir. 2010). Neita
was arrested for violating Illinois statutes on animal cruelty
and an animal owner’s duties. The former provides in
relevant part that “[n]o person or owner may beat, cruelly
treat, torment, starve, overwork or otherwise abuse any
animal.” 510 ILL. COMP. STAT. 70/3.01. The latter requires
animal owners to provide “(1) a sufficient quantity of good
quality, wholesome food and water; (2) adequate shelter and
protection from the weather; (3) veterinary care when need-
ed to prevent suffering; and (4) humane care and treatment.”
Id. § 70/3.
   Neita has adequately pleaded that the defendants lacked
probable cause to arrest him for either offense. The operative
version of the complaint alleges that Neita arrived at Animal
No. 15-1404                                                   5

Control with two dogs: one was physically healthy and well
nourished but overly aggressive, and one was sick from
whelping puppies. It further alleges that Neita had taken the
second dog to a veterinarian but ultimately had to turn it
over to Animal Control to protect the puppies’ health.
Finally, paragraphs 18 and 19 of the second amended com-
plaint state:
      18. Nothing [p]laintiff said or did on February
      14, 2012, indicated that he caused any injury to
      any animal, or that he had neglected any ani-
      mal.
      19. Nothing the defendants could have seen on
      February 14, 2012, indicated that [p]laintiff
      caused any injury to any animal, or was ne-
      glecting any animal.
    In short, Neita alleges that he showed up at Animal
Control to surrender two dogs, neither of which showed
signs of abuse or neglect, and was arrested without any
evidence that he had mistreated either dog. If these
allegations are true, no reasonable person would have
cause to believe that Neita had abused or neglected an
animal. Nothing more is required to permit this straight-
forward false-arrest claim to proceed. Cf. Adams v. City of
Indianapolis, 742 F.3d 720, 733 (7th Cir. 2014) (requiring
greater factual specificity to state a plausible claim for
relief in a “complex” disparate-impact employment-
discrimination case). Of course, we express no view on
the ultimate merits. The defendants vigorously maintain
that the condition of the dogs was dire and patently
indicative of abuse or neglect. That may turn out to be
6                                                 No. 15-1404

true, but it’s not a question to be resolved on the plead-
ings.
B. Illegal Searches
    Neita next alleges that Officers Raddatz and Uldrych il-
legally searched his person, vehicle, and business. Warrant-
less searches are per se unreasonable, subject to a few care-
fully defined exceptions. Arizona v. Gant, 556 U.S. 332, 338
(2009). One exception is for searches conducted incident to a
lawful arrest. Id.; see also Gibbs v. Lomas, 755 F.3d 529, 542
(7th Cir. 2014). The judge held that the warrantless search of
Neita’s person fell within this exception and dismissed the
claim accordingly. Because Neita has stated a plausible claim
for false arrest, his claim for illegal search incident to his
arrest also may go forward.
    The claims for illegal search of Neita’s vehicle and busi-
ness require somewhat more attention. Neita alleges that
after arresting and searching him, Officers Uldrych and
Raddatz retrieved his keys from his pocket and searched his
vehicle. The judge held that this claim was time-barred
because it first appeared in the second amended complaint,
which Neita filed well after the statute of limitations had
run.
    Neita did file his second amended complaint after the
statute of limitations had run. Claims brought under § 1983
are governed by the statute of limitations for personal-injury
claims in the state where the plaintiff’s injury occurred.
Savory v. Lyons, 469 F.3d 667, 672 (7th Cir. 2006). In Illinois
the statute of limitations for personal-injury actions is two
years from when the cause of action accrued, id.; 735 ILL.
COMP. STAT. 5/13-202, and a Fourth Amendment claim
No. 15-1404                                                    7

accrues at the time of the search or seizure, Wallace v. Cato,
549 U.S. 384, 396 (2007); see also Evans v. Poskon, 603 F.3d 362,
363 (7th Cir. 2010). Neita was arrested and his vehicle
searched on February 14, 2012. He filed his initial complaint
on February 14, 2014, exactly two years later. While his
initial complaint was thus timely, it did not allege that the
officers illegally searched his vehicle; that claim first appears
in the second amended complaint, which Neita filed on
November 25, 2014, more than nine months after the limita-
tions period had run.
    Conceding this point, Neita argues that his claim relates
back to the date of the original pleading under
Rule 15(c)(1)(B) of the Federal Rules of Civil Procedure. We
agree. Rule 15(c)(1)(B) provides that an amendment relates
back to the date of the original pleading when “the amend-
ment asserts a claim or defense that arose out of the conduct,
transaction, or occurrence set out—or attempted to be set
out—in the original pleading.” “The criterion of relation
back is whether the original complaint gave the defendant
enough notice of the nature and scope of the plaintiff’s claim
that he shouldn’t have been surprised by the amplification of
the allegations of the original complaint in the amended
one.” Santamarina v. Sears, Roebuck & Co., 466 F.3d 570, 573
(7th Cir. 2006).
   Here the relevant transaction is properly understood as
Neita’s arrest at Animal Control on February 14, 2012. The
searches all flowed directly from that arrest. The original
complaint, which described Neita’s arrest and the subse-
quent searches of his person and business, was sufficient to
put the defendant officers on notice that they would have to
defend against all claims arising out of this encounter,
8                                                  No. 15-1404

including the related search of Neita’s vehicle. See FDIC v.
Knostman, 966 F.2d 1133, 1139 (7th Cir. 1992).
    Neita’s third illegal-search claim challenges the warrant-
less search of his business. The Fourth Amendment’s protec-
tion against warrantless searches extends to commercial
properties, albeit to a lesser extent than private residences.
Dow Chem. Co. v. United States, 476 U.S. 227, 237–38 (1986)
(citing Donovan v. Dewey, 452 U.S. 594, 598 (1981)). “While a
search of a private residence generally must be conducted
pursuant to a warrant in order to be reasonable, a warrant-
less administrative search of commercial property does not
per se violate the Fourth Amendment.” Lesser v. Espy, 34 F.3d
1301, 1305 (7th Cir. 1994) (citation omitted).
    Without deciding whether the officers’ search of Neita’s
business violated the Fourth Amendment, the judge dis-
missed this claim on qualified-immunity grounds. He did so
in light of section 10 of Illinois’s Humane Care for Animals
Act, which permits law-enforcement officers who receive a
complaint of suspected animal abuse or neglect to “enter
during normal business hours upon any premises where the
animal or animals described in the complaint are housed or
kept, provided such entry shall not be made into any build-
ing which is a person’s residence, except by search warrant
or court order.” 510 ILL. COMP. STAT. 70/10. The judge con-
cluded that “by following Illinois law as it existed at the time
of the search and as it still exists today, [Officers] Raddatz
and Uldrych did not violate any clearly established statutory
or constitutional rights of which a reasonable person would
have known.”
   That conclusion fails to give Neita the benefit of all rea-
sonable inferences, as required at the motion-to-dismiss
No. 15-1404                                                              9

stage. “The doctrine of qualified immunity protects govern-
ment officials ‘from liability for civil damages insofar as their
conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would
have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009)
(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). An
official who reasonably relies on a facially valid state law
may be entitled to qualified immunity if his conduct is later
challenged. See, e.g., Marcavage v. City of Chicago, 659 F.3d
626, 636 (7th Cir. 2011); Sherman v. Four Cnty. Counseling Ctr.,
987 F.2d 397, 401–02 (7th Cir. 1993). But Neita has alleged
that the officers never received a complaint of animal abuse
or neglect, or alternatively, that they knew that any such
complaint was false. Accepting these allegations as true,
section 10 of the Illinois Act is not implicated, and the offic-
ers cannot invoke reliance on it as a basis for qualified
immunity. Dismissal on qualified-immunity grounds was
unwarranted at this stage of the litigation.
                                 * * *
    For the foregoing reasons, we REVERSE the dismissal of
Neita’s false-arrest and illegal-search claims and REMAND for
further proceedings. With the federal claims now reinstated,
the state-law claims are revived. 2




2 We note the judge’s order contains an extensive discussion of the merits
of Neita’s state-law claims. That discussion was gratuitous in light of the
decision to relinquish jurisdiction over those claims under 28 U.S.C.
§ 1367(c). Because the state-law claims were dismissed without prejudice,
we do not address them here. See Davis v. Cook County, 534 F.3d 650, 654
(7th Cir. 2008).